ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Harold Lockwood Boyd, III, to indefinitely suspend the Respondent from the practice of law.
The Court having considered this Petition, it is this 3rd day of July, 2013.
ORDERED, a majority of the Court concurring, that Respondent, Harold Lockwood Boyd, III, be, and he is hereby, indefinitely suspended by consent from the practice of law in the State of Maryland with the right to apply for readmission after sixty (60) days.
ORDERED, that the Clerk of this Court shall remove the name of Harold Lockwood Boyd, III, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).